 

EXHIBIT 10.2

LEASE TERMINATION

AND

SURRENDER AGREEMENT

 

THIS LEASE TERMINATION AND SURRENDER AGREEMENT (this “Agreement”) is dated as of
December 31, 2014 (the “Effective Date”), by and between 1000 Master Tenant, a
Washington limited liability company (“Sublandlord”), and Jones Soda Co., a
Washington corporation (“Subtenant”). 

 

RECITALS

 

A.Subandlord and Subenant are parties to that certain Sublease Agreement entered
into June 13, 2011  (the “Original Sublease”) with respect to the sublease of
that certain premises consisting of 9,500 square feet of retail/office space,
and common areas located at 1000 First Avenue South, Seattle, Washington 98134
(the “Premises”).  Unless otherwise defined, capitalized terms used herein shall
have the meanings given in the Original Sublease.  

 

B.Subtenant requires less space and will enter into a new lease with 66 South
Hanford Street  Limited Partnership, a Washington limited partnership for
property located 66 South Hanford Street, Seattle, Washington 98134 (the “New
Lease”). 

 

C.Sublandlord and Subtenant now desire to terminate the Original Sublease and
provide for the surrender of the Premises to Sublandlord on the terms and
provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
set forth herein, the Sublandlord and Subtenant agree as follows:

 

1.Termination of Imperium Lease.  Sublandlord and Subtenant agree that the
Original Sublease shall terminate on the date that is one (1) day prior to the
commencement date of the New Lease  (the “Termination Date”), it being the
intent of the parties that the Original Sublease and the New Lease shall be
continuous such that there shall be no overlap or gap between the Termination
Date and the commencement of the New Lease, and further that the termination of
the Original Sublease is conditioned upon execution of the New Lease.  Upon the
Termination Date, the Original Sublease shall terminate with the same force and
effect as if it had terminated on its scheduled termination date.  

 

2.Surrender of Premises.  On the Termination Date, Subtenant shall quit and
surrender the Premises in good order, condition and repair.

 

3.Release.    As of midnight on the Termination Date, Subtenant shall be
released from any obligations under the Original Sublease that accrued prior to
the Termination Date, except for any obligations that are stated in the Original
Sublease to survive the expiration or termination of the Original Sublease,  and
except for Subtenant’s Pro Rata Share of Additional Rent, including the
Operating Expenses, Common Area Maintenance Expenses, and Real Property Taxes
for the time period through 2014.        





 

 

--------------------------------------------------------------------------------

 

 

 

4.Legal Representation. Each party acknowledges that it has been represented by
counsel, or has had an opportunity to obtain the representation of counsel with
respect to this Agreement.  Each party represents to the other that that party
has read and understood the terms hereof and the consequences of executing this
Agreement and that no representations have been made to that party to induce the
execution of this Agreement.  Each party waives any right it may have to require
the provisions of this Agreement to be construed against the party who drafted
the same.

 

5.Authority.  Each person signing this Agreement on behalf of either party
represents and warrants that he or she is authorized to execute and deliver this
Agreement, and that upon such person’s execution hereof, this Agreement will
become binding upon such party.

 

6.Submission Not An Offer. Subtenant acknowledges and agrees that submission of
this Agreement to Subtenant for review and execution is not an offer and that
this Agreement shall not be effective until it has been fully executed by both
parties. 

 

7.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

 

8.Miscellaneous.    

 

(a)This Agreement constitutes the entire agreement and understanding by and
between Sublandlord and Subtenant with respect to the surrender of possession of
the Premises and the termination of the Original Sublease and replaces all prior
or contemporaneous oral or written agreements or understandings. 

 

(b)This Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns provided that Subtenant may not assign
its rights under this Agreement except in connection with an assignment and
assumption of all of its rights under the Original Sublease in accordance with
the terms of the Original Sublease.

 

(c)This Agreement shall be governed by and construed in accordance with the
substantive and procedural laws of the State of Washington, without regard to
its conflicts of laws provisions.  All parties shall submit and not object to
jurisdiction and venue in the Seattle Case Assignment Area of King County
Superior Court, State of Washington, in connection with any claims arising out
of this Agreement.    The parties intend that this Agreement be enforced to the
greatest extent permitted by applicable law. Therefore, if any provision of this
Agreement, on its face or as applied to any person or circumstance, is or
becomes unenforceable to any extent, the remainder of this Agreement and the
application of that provision to other persons, circumstances, or extent, will
not be impaired. 

 

(d)Each of the parties hereto acknowledges that it has negotiated for the
specific considerations to be received by it hereunder and that damages would be
an inadequate remedy for the breach of this Agreement by the other party.  Each
of the parties hereto shall be entitled to



 

 

--------------------------------------------------------------------------------

 

 

enforce the terms of this Agreement by an action either for specific performance
or for injunctive relief, or both, to prevent the breach or continued breach of
this Agreement.  The prevailing party in any proceeding pursuant to or based
upon this Agreement or in which this Agreement is asserted as a defense, shall
be entitled to recover attorneys’ fees and costs incurred in such proceeding in
such amount as the court shall determine to be reasonable.

 

IN WITNESS WHEREOF, the Sublandlord and Subtenant have executed and delivered
this Agreement as of the day and year first above written.

 

 

 

SUBLANDLORD:

 

1000 MASTER TENANT, LLC, a Washington limited liability company

 

/s/ Larry Ice

By: Larry Ice

Its: Chief Financial Officer

 

SUBTENANT:

 

JONES SODA CO., a Washington corporation 

 

/s/ Mark Miyata

By: Mark Miyata

Its:  VP of Finance

 

 







 

 

--------------------------------------------------------------------------------

 

 



SUBTENANT ACKNOWLEDGEMENT

 

 

 

 

STATE OF WASHINGTON

COUNTY OF KING

}

ss.

 

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgement is the person whose true signature
appears on this document.

 

On this 5th day of January,  2015, before me personally appeared Mark Miyata, to
me known to be the VP of Finance of JONES SODA CO., the corporation that
executed the within and foregoing instrument, and acknowledged the said
instrument to be the free and voluntary act and deed of said corporation, for
the uses and purposes therein mentioned, and on oath stated that he/she was
authorized to execute said instrument.

 

WITNESS my hand and official seal hereto affixed the day and year first above
written.

 

 

/s/ Robert T. Mimbu 

NOTARY PUBLIC in and for the State of

Washington residing at

BELLEVUE

My commission expires: 6/19/2016

Print Name: Robert T. Mimbu

 





 

 

--------------------------------------------------------------------------------

 

 

SUBLANDLORD'S ACKNOWLEDGEMENT

 

 

 

 

STATE OF WASHINGTON

COUNTY OF KING

}

ss.

 

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgement is the person whose true signature
appears on this document.

 

On this 5th day of January, 2015, before me personally appeared Larry Ice, to me
known to be the Chief Financial Officer of 1000 MASTER TENANT, LLC, the limited
liability company that executed the within and foregoing instrument, and
acknowledged the said instrument to be the free and voluntary act and deed of
said limited liability company, for the uses and purposes therein mentioned, and
on oath stated that he/she was authorized to execute said instrument.

 

WITNESS my hand and official seal hereto affixed the day and year first above
written.

 

 

/s/ Candice Ayres 

NOTARY PUBLIC in and for the State of

Washington residing at

SEATTLE, WA

My commission expires: 6/18/2017

Print Name: Candice Ayres

 

 



 

 

--------------------------------------------------------------------------------